DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority JP 2020-055171 under 35U.S.C. 119 (a)-(d) in response to the certified copy has been received. Therefore, the priority date 03/25/2020 is considered as the effective filing date of the non-provisional application 17/178,701.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/18/2021 and 10/04/2021 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
              The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.

Analysis under Step 2A (Prong One)

Independent Claims 1 and 6

Claims 1, and 6 recite a network configuration diagram that generates a method and a non-transitory computer-readable storage medium executed by a computer, comprising: “identifying, in a predetermined system in which a plurality of virtual machines are used, a location where each of the plurality of virtual machines is located and a communication destination with which each of the plurality of virtual machines communicates”; “determining, for each change in a configuration of the predetermined system, a relationship of a communication distance between the plurality of virtual machines by using the location and the communication destination, the configuration indicating a relationship of the plurality of virtual machines”; “extracting a difference between the relationship of the communication distance before the configuration change and the relationship of the communication distance after the configuration change”; and “generating a network configuration diagram in which the extracted difference is indicated. ” as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting in the pre-amble “…executed by a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human reads and identifies the location where each of the plurality of virtual machines is located and identifying a communication destination based on the distance relationship of the virtual machines, (e.g., human can use pain and paper to write down the location or the place of the plurality of virtual machines, a relationship of a communication distance between the plurality of virtual machines by using the location and the communication destination, extracting (removing or taking out) the distance differences before and after the configuration change (arranging the change) between the virtual machines by using their location and destination, and generating (producing) a network configuration diagram in which the extracted difference is indicated therefore, the recited claimed limitations can be performed in the mind.  If a claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic 

Analysis under Step 2A (Prong Two)
             This judicial exception is not integrated into a practical application in particular, claim 1 recites one additional element in the pre-amble “a network configuration diagram generate method executed by a computer” and claim 11 also recites additional elements in the pre-amble “a non-transitory computer readable storage-medium that causes the computer to execute a process” to perform the above listed steps and processes based on the identified location and distance of virtual machines. The computer in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying the location and the distance, determining the configuration change, extracting the differences of the distance and generating a graph of the plurality of virtual machines in a predetermined system) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Analysis under Step 2B 
      The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the pre-amble “a network configuration diagram generate method executed by a computer, the method” to execute instruction on a plurality of virtual machines amounts to no more than mere instructions to apply the exception using a generic 1 and 6) are not patent eligible.
         
                Dependent Claims 2 and 7
                       Claim 2 recites an additional element “creating a communication cost model indicating a communication distance relationship between the plurality of virtual machines by using the communication destination and the location, extracting a difference between the communication distance 25relationships before and after the configuration change by comparing a first model that is the communication cost model corresponding to a configuration before a change with a second model that is the communication cost model corresponding to a configuration after the change, and visualizing the difference in association with a visual representation 30related to the configuration change.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and comparing a cost model by analyzing the configuration to visualizing the differences and this method is conventional and humans can use pen and paper to write down the comparison cost model to compare and visualize the differences and this method is also evidenced by (NPL-“A Service-Aware Resource Allocation Framework for VM Management in Mobile Data Networks”). See Fig. 2 the architecture framework of virtual machines for visualizing, and [Page 2, col 2, lines 1-6] combination Scheduling Cost Model, [Page 3 section 4 in col.2, lines 15-40], “model design and algorithm analysis”, [Page. 5, col. 1-2] the cost model function calculation definition, [the whole Pages of 7-8]  and further Page. 9 Table 1 the VM configuration based on cost model analysis. Therefore, claim 2 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
                                  Claim 7 is substantially similar to claim 2, thus the same rationale applies.
              Dependent Claims 3 and 8
 Claim 3 recites an additional element “wherein the network configuration diagram is indicated by a graph representing the plurality of virtual machines as nodes and communication relationships between the plurality of virtual machines as edges, and the generating process includes: associating the extracted difference with the edges, and visualizing the associated edges in the network configuration diagram.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and displaying the diagram to visualize the communication relationships between nodes and virtual machines. This method is conventional and humans can use pen and paper to indicate the network configuration (arrangement) of virtual machines and nodes on a graph to visualize and this method also evidenced by (NPL-“ A Service-Aware Resource Allocation Framework for VM Management in Mobile Data Networks”). See on [Page. 8 under section 5.1, Col. 1, lines 16-27] system configuration, two physical nodes, and each node has enough resources. VM configuration is shown in Table 1 [9, 31]). Therefore, claim 3 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
          Claim 8 is substantially similar to claim 3, thus the same rationale applies.

       Dependent Claims 4 and 9
         Claim 4 recites additional element “wherein the method comprising: defining a communication cost indicating the communication distance relationship between the virtual machines for each positional relationship between the virtual machines in a network configuration, and allocating the communication cost to the communication cost model based on the communication distance relationship between the virtual machines based on each arrangement location of the virtual machine and the definition.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and defining (i.e., determining) the communication cost based on the distance relationship between virtual machines and this method is Udupi et al. (US. Pub. No. 2016/0103695 A1) in ¶ [0090], ¶ [0015] and ¶ [0040] the network distance is part of the (aggregate) cost, one skilled in the art can expect that a measure of network distance between two virtual machines (i.e., the respective hosts that is running the two virtual machines) can be determined or estimated from the physical topology of hosts in the cloud infrastructure, the partitioning method assesses the costs for various possible assignments of reducer VMs to reducer tasks by computing, for each virtual machine and for each reducer task, a cost for performing the particular reducer task... Therefore, claim 4 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
        Claim 9 is substantially similar to claim 4, thus the same rationale applies.

Dependent Claims 5 and 10
      Claim 5 recites an additional element “wherein the communication cost model is created by storing a communication cost between virtual machines corresponding to a row and a column, in a value 25of a communication cost matrix indicating combinations between the virtual machines as a symmetric matrix.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea and creating (i.e., defining) a cost in a table type of metrics based on a corresponding row and table and this method is conventional and can be done by human mind by using pen and paper to create a table Metrix by drawing row and column and also evidenced by Udupi et al. (US. Pub. No. 2016/0103695 A1) in Fig. 6 and ¶ [0061] a network distance matrix C. An entry in the network distance matrix C, C_ab, indicates the network distance between the VMs V_a and V_b. Therefore, claim 5 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
        Claim 10 is substantially similar to claim 5, thus the same rationale applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US. Pub. No. 2014/0196041 A1, hereinafter Takamura) in view of Komatsu (JP. 2010/034915 A, hereinafter Komatsu).

Regarding claim 1. 
         Takamura teaches a network configuration diagram generate method executed by a computer (Takamura teaches in ¶ [0023] and ¶ [0034] Fig. 1 is a schematic diagram illustrating the overall , and the distance is an area that stores therein the communication distance between the VM guests 33 that communicates with each other), the method comprising: 
          identifying, in a predetermined system in which a plurality of virtual machines are used, a location where each of the plurality of virtual machines is located and a communication destination with which each of the plurality of virtual machines communicates (Takamura teaches in ¶ [0026] that the specifying unit 14 obtains a pair of virtual machines (i.e., a plurality of virtual machines) in which the amount of communication data is equal or greater than a predetermined amount and the predetermined amount may also be changed in accordance with the state of the traffic in the network 11. For example, a small value may be used if the traffic in the network 11 is high and a large value may be used if the traffic in the network 11 is low and a virtual machine to which a high load is applied in the network 11 can be extracted as a candidate for a migration. The specifying unit 14 specifies, on the basis of the communication distance between the server devices 12, one of the server devices 12 in which the communication distance from the server device 12 that executes one of an obtained pair of virtual machines is smaller than the communication distance between the server devices 12 in which the pair of the virtual machines are running and further teaches in ¶ [0034]-[0038]that each of the VM hosts 32 measures the amount of communication data exchanged between each of the VM hosts 32 and the other VM host 32 in a predetermined time period the communication source virtual server name is an area that stores therein the name of the VM guest 33 that corresponds to the communication destination, and an area that stores therein the communication distance between the VM guests 33 communicates with each other (i.e., this indicates that a plurality of virtual machines is located));
           determining, for each change in a configuration of the predetermined system, a relationship of a communication distance between the plurality of virtual machines by using the location and the communication destination, the configuration indicating a relationship of the plurality of virtual machines (Takamura teaches in ¶ [0034]the first table 31a is a table that manages the communication distance between each of the VM guests 33 measured by the VM host 32, and managing the amount of communication data. FIG. 3 is a schematic diagram illustrating an example of the configuration of data in a first table stored in a storing unit in a server device…, and further teaches in [0042] that the third table 42b is a table that manages a hop count and the amount of communication data between each of the VM guests 33 (i.e., the plurality of virtual machines) received from the VM host 32 in each of the corresponding server devices 30. FIG. 5 shows an example of the configuration of data in a third table in the storing unit in the management server As illustrated in FIG. 5, similarly to the first table 31a illustrated in FIG. 3, the third table 42b includes items, such as the communication source virtual server name, the communication destination virtual server name, the distance, and the amount of communication data) although, Takamura teaches a communication distance, but he does not explicitly indicate that the communication configuration distance is related to before and after the configuration change and thus, Takamura does not explicitly teach extracting a difference between the relationship of the communication distance before the configuration change and the relationship of the communication distance after the configuration change; and generating a network configuration diagram in which the extracted difference is indicated.
           However, Komatsu teaches extracting a difference between the relationship of the communication distance before the configuration change and the relationship of the communication distance after the configuration change (Komatsu teaches in the [Abstract] and on [Page. 3 under section “Technical solution”, lines 1-18] Calculating means 1a calculates a degree of similarity of nodes which are held by a network before and after change of configuration based on comparison source configuration information and comparison destination configuration information…, and determining the configuration change based on the corresponding node generation means for configuration comparison result information indicating the correspondence relationship between the nodes before and after the configuration comparison result output means for outputting information, to function and further teaches on [Page. 27, lines 19-23], the network configuration before  and after the configuration change are shown, so that it is possible to show the change in the node of the network configuration before and after the configuration change and is extracted and created); and 
           generating a network configuration diagram in which the extracted difference is indicated (Komatsu teaches on [Page. 4 lines 2-7] how a generation unit 1c used in the network configuration management apparatus 1 shown in FIG. 1 to manage changes in the network configuration before and after a network configuration change made in a computer functions as follows according to a network configuration management program).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Komatsu by providing a method for calculating a network configuration before and after a configuration change based on a comparison result to output the configuration information ([Abstract] and on [Page. 3 under section “Technical solution”, lines 1-18]) into the communication distance between each of the VM guests 33 measured by the VM host 32, and managing the amount of communication data ([0034]) of Takamura. One would have been motivated to do so in order to the network configuration information can be managed efficiently by using similarity for network devices whose attributes do not completely match before and after a configuration change. 

Regarding claim 2. 
         Takamura in view of Komatsu teaches wherein the method comprising: creating a communication cost model indicating a communication distance relationship between the plurality of virtual machines by using the communication destination and the location, extracting a difference between the communication distance 25relationships before and after the configuration change by comparing a first model that is the communication cost model corresponding to a configuration before a change with a second model that is the communication cost model corresponding to a configuration after the change, and visualizing the difference in association with a visual representation 30related to the configuration change (Takamura teaches in ¶ [0004] how the system calculates a cost for each pattern (i.e.,, models) for multiple calculating processes that are distributed to multiple virtual machines; and that selects a pattern (i.e., model) for the lowest cost for distributing the load on the multiple physical servers in which the virtual machines are running, so that migrating a virtual machine from, for example, a physical server to which a high load is applied to a physical server to which a low load is applied and also teaches in ¶ [0026] that the specifying unit 14 specifies, on the basis of the communication distance between the server devices 12, one of the server devices 12 in which the communication distance from the server device 12 that executes one of an obtained pair of virtual machines (i.e., a plurality of virtual machines) is smaller than the communication distance between the server devices 12 in which the pair of the virtual machines are running and further Komatsu teaches in the [Abstract] and on [Page. 3 under section “Technical solution”, lines 1-18] Calculating means 1a calculates a degree of similarity of nodes which are held by a network before and after change of configuration based on comparison source configuration information and comparison destination configuration information…, and determining the configuration change based on the corresponding node generation means for generating configuration comparison result information indicating the correspondence relationship between the nodes before and after the configuration comparison result output means for outputting information, to function and further teaches on [Page. 27, lines 19-23], the network configuration before  and after the configuration change are shown, so that it is possible to show the change in the node of the network configuration before and after the configuration change and is extracted and created) and further teaches on [Page. 11, lines 4-9] that before and after the configuration change is to confirm that the network has been constructed correctly. Compare the “configuration managed by the network administrator” with the “actual configuration” to confirm that an unmanaged device has been connected. Note that the confirmation is made after the fact that the administrator visually see the before and after configuration change and this process functionally is equivalent to the process of “visualizing the difference in association with a visual representation related to the configuration change”). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Komatsu by providing a method of managing the network configuration before and after the configuration change to extract and create the configuration difference ([Page. 27, lines 19-23]) into the method of calculating a cost for each pattern (i.e.,, models) for distributed and multiple virtual machines ([0004]) of Takamura. One would have been motivated to do so in order to the network configuration can be managed and performed in a minimal cost. 
Regarding claim 4.
         Takamura further teaches wherein the method comprising: defining a communication cost indicating the communication distance 15relationship between the virtual machines for each positional relationship between the virtual machines in a network configuration (Takamura teaches in ¶ [0004] how the system calculates a cost for each pattern (i.e.,, models) for multiple calculating processes that are distributed to multiple virtual machines; and that selects a pattern (i.e., model) for the lowest cost for distributing the load on the multiple physical servers in which the virtual machines are running, so that migrating a virtual machine from, for example, a physical server to which a high load is applied to a physical server to which a low load is applied, and allocating the communication cost to the communication cost model based on the communication distance relationship between the virtual machines based on each arrangement location of the virtual machine and the definition (Takamura distributed (i.e., allocating) to multiple virtual machines and further teaches in ¶ [0007] that a virtual machine management device includes an acquiring unit that acquires an amount of communication data that is exchanged between multiple virtual machines running in multiple server devices and that is used for communication with each other; a specifying unit that specifies, on the basis of a communication distance between each of the server device).
Regarding claim 6.
Claim 6 incorporates substantively all the limitations of claim 1 in a non-transitory computer readable storage medium form and is rejected under the same rationale.
Regarding claim 7.
Claim 7 incorporates substantively all the limitations of claim 2 in a non-transitory computer readable storage medium form and is rejected under the same rationale.
Regarding claim 9.
Claim 9 incorporates substantively all the limitations of claim 4 in a non-transitory computer readable storage medium form and is rejected under the same rationale.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura in view of Komatsu further in view of Li et al. (US. Pub. No. 2013/0290953 A1, hereinafter Li).

Regarding claim 3. Takamura in view of Komatsu teaches the network configuration diagram generate method according to claim 1. 
         Takamura in view of Komatsu does not explicitly teach wherein the network configuration diagram is indicated by a graph representing 5the plurality of virtual machines as nodes and communication relationships between the plurality of virtual machines as edges, and the generating process includes: associating the extracted difference with the edges, and visualizing the associated edges in the network configuration 10diagram.
       However, Li teaches wherein the network configuration diagram is indicated by a graph representing 5the plurality of virtual machines as nodes and communication relationships between the plurality of virtual machines as edges, and the generating process includes: associating the extracted difference with the edges, and visualizing the associated edges in the network configuration 10diagram (Li teaches in ¶ [0055] that the number of virtual machine images requested by a data item is denoted as the data item's supply for the flow graph. A sink node, S (790), is added to the graph to support the virtual machines. The number of virtual machines that a sink node can handle is assigned as a demand value…Each flow graph edge has two parameters attached, including the capacity of the edge and the cost for a flow to go through the edge. The data nodes, d.sub.1 (702) and d.sub.2 (704), have outgoing links to each rack with virtual machine closeness as costs and further teaches in ¶ [0063]-[0064] the job type information is modeled as the cost of the edge from each job to the rack nodes in the flow based graph. The higher level rack has higher cost than the lower level rack in terms of reduced traffic and as illustrated in Fig. a table (900) with values assigned to the flow graph for virtual machine placement and node categorization. Various nodes in the graph are categorized into different types as shown in the table. Note that the placement of the node can be visualized in the graph). 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li by including the method of using multiple virtual machines in the edge of nodes based on the job type information which is modeled as the cost of the edge from each job to the rack nodes in the flow based graph ([0055] and [0063]-[0064]) into Takamura in view of Komatsu invention. One would have been motivated to do so since this method acquires local topology information maximize the performance of job belonging to the selected virtual 
Regarding claim 8.
Claim 8 incorporates substantively all the limitations of claim 3 in a non-transitory computer readable storage medium form and is rejected under the same rationale.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura in view of Komatsu further in view of Udupi et al. (US. Pub. No. 2016/0103695 A1, hereinafter Udupi).

Regarding claim 5. Takamura in view of Komatsu teaches the network configuration diagram generate method according to claim 4.
         Takamura in view of Komatsu does not explicitly teach wherein the communication cost model is created by storing a communication cost between virtual machines corresponding to a row and a column, in a value 25of a communication cost matrix indicating combinations between the virtual machines as a symmetric matrix.
         However, Udupi teaches wherein the communication cost model is created by storing a communication cost between virtual machines corresponding to a row and a column, in a value 25of a communication cost matrix indicating combinations between the virtual machines as a symmetric matrix (Udupi teaches in [0059] the costs associated with a particular reducer VM performing a particular reducer task can be stored in a cost matrix. Determining the costs associated with the possible assignments of virtual machines to reducer tasks can include computing, for each virtual machine and for each reducer task, a cost for performing the particular reducer task for a particular key using a particular virtual machine based on the distribution of keys over the mapper virtual machines and further teaches in table 3 and [0055]-[0056] suppose, there are two additional VMs needed (p=2), there rows and columns in the variable matrix for these VMs).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Udupi by using costs associated calculation method stored in a cost matrix table for particular VM for performing a particular tasks ([0059] and [0055]-[0056]) into Takamura in view of Komatsu invention. One would have been motivated to do so since this method enables facilitating distribution of keys to provide guidance for optimization such that costs in the data center for a given set of assignments of reducer VMs can be determined and minimized. The method enables solving a constraints optimization problem by minimizing costs to find the optimal solution subject to resource constraints.
Regarding claim 10.
Claim 10 incorporates substantively all the limitations of claim 5 in a non-transitory computer readable storage medium form and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455